Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiina (Pub. No.: US 20200409201) in view of Ito (Pub. No.: US 2002/0115299).
Re claim 7, Shiina, FIG. 12 teaches an electronic device, comprising: 
a substrate (10); 
a patterned metal layer disposed on the substrate, and the patterned metal layer comprising a first metal section (DE2, ¶ [0081]) and a second metal section (ML3) 
a second conductive layer (CN21 or 33 of FIG. 5), at least a portion of the second conductive layer disposed in the through hole; and 
a third conductive layer (CN22 or 33E of FIG. 5) disposed on the second conductive layer, and at least a portion of the third conductive layer disposed in the through hole (CH32/CH33); 
wherein the second conductive layer (CN21) is electrically connected to the first metal section (DE2) or the second metal section.
Shiina fails to teach the through hole partially divides the at least one of the first metal section and the second metal section into at least two parts in a cross-section view.
Ito teaches the through hole partially divides the at least one of the first metal section (left 105, FIG. 1D, ¶ [0005]) and the second metal section (right 105) into at least two parts in a cross-section view. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the reliability of the interconnect device as taught by Ito, Abstract. 
Re claim 8, Shiina, FIG. 12 teaches the electronic device of claim 7, wherein the second conductive layer (CN21) is in contact with a substrate surface (10).
Re claim 9, Shiina, FIG. 12 teaches the electronic device of claim 7, wherein the third conductive layer (CN22) has at least two widths in a top view direction (middle portion via the two wings portion per top view).

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 11, Shiina teaches the electronic device of claim 7, wherein the second conductive layer and the third conductive layer comprise a conductive paste or metal (33, FIG. 5, [0082]).
Re claim 12, Shiina, FIG. 12 teaches the electronic device of claim 7, wherein the second conductive layer (CN21) is at least partially in contact with the third conductive layer (CN22).
Re claim 13, Shiina, FIG. 7 teaches the electronic device of claim 7, further comprising a first conductive layer, wherein the first conductive layer (52) is disposed under the second conductive layer (53) and outside the through hole.
Re claim 14, Shiina, FIG. 7 teaches the electronic device of claim 13, wherein the first conductive layer (52) has at least two different widths in a top view direction (middle portion via the two wings portion per top view).
Re claim 15, Shiina, FIG. 12 teaches the electronic device of claim 13, wherein the first conductive layer (52) has a protrusion (the two upward wings) located outside the through hole.
Re claim 16, Shiina, FIG. 7 teaches the electronic device of claim 15, wherein the protrusion of the first conductive layer has a ring structure (32 of FIGS. 3-4) in a top view direction.
Re claim 17, Shiina teaches the electronic device of claim 13, wherein at least a portion of the first conductive layer (32, FIGS. 3-4) overlaps the first metal section (31) and the second metal section (ML3 of FIG. 12) in a top view direction.
Re claim 18, Shiina teaches the electronic device of claim 13, wherein the first conductive layer comprises a conductive paste or metal (32, FIGS. 3-4, [0081]).
Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are moot due to a new ground of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894